Citation Nr: 0829161	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-34 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1989 to 
September 1995.  He also served on a period of active duty 
for training (ACTDUTRA) for the period from August 24, 2000, 
to December 12, 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board notes that the veteran's appeal had originally 
included the issues of entitlement to service connection for 
a right knee disorder and for a low back disorder.  However, 
in his November 2006 VA Form 9, the veteran stated that he 
was only appealing the issues of entitlement to service 
connection for a left knee disorder, a cervical spine 
disorder, bilateral hearing loss, and tinnitus.  As such, the 
veteran has not filed a substantive appeal for the other 
issues. See 38 C.F.R. § 20.202.  Accordingly, the issues of 
entitlement to service connection for a right knee disorder 
and for a low back disorder no longer remain in appellate 
status and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has not been shown to currently have a left 
knee disorder that is causally or etiologically related to 
his military service.

3.  The veteran has not been shown to currently have a 
cervical spine disorder that is causally or etiologically 
related to his military service.


4.  The veteran has not been shown to currently have 
bilateral hearing loss that is causally or etiologically 
related to his military service.

5.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in active service.  
38 U.S.C.A. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

2.  A cervical spine disorder was not incurred in active 
service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

3.  Bilateral hearing loss was not incurred in active 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2007).

4.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
January 2006, prior to the initial decision on the claims in 
August 2006, as well as in March 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the January 2006 letter stated that the 
evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the October 2006 statement 
of the case (SOC) notified the appellant of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the January 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request all records held by Federal agencies, such as 
service medical records, military records, and VA medical 
records.  The appellant was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2006 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  The January 2006 letter also stated 
that it was the veteran's responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.

Additionally, the RO has provided the veteran with notice 
regarding effective dates and rating criteria provisions in a 
letter dated in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service treatment records and private medical records, and he 
was afforded VA examinations in June 2006 and July 2006 in 
connection with his claim for service connection.  Based on 
the foregoing, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  



II.  Factual Background

The veteran's service treatment reports include an August 
1988 entrance examination.  Audiometric testing performed at 
that time revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
0
0

On an audiological evaluation in January 1989, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
0
0

Audiometric testing performed in September 1989 revealed 
puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
5
0
0
0
5






On an audiological evaluation in August 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
5
0
0
0
5

Audiometric testing performed in August 1991 found the 
veteran to have puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
5
10
LEFT
0
0
0
5
10

Audiometric testing conducted in August 1992 revealed 
puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
5
5
LEFT
0
0
0
0
10

On an audiological evaluation in August 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
0
0
5


Audiometric testing performed in August 1994 found the 
veteran to have the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
5
LEFT
0
0
0
0
5

The veteran underwent a hearing conservation examination in 
August 1995 at which time he denied having hearing loss of 
any kind and ringing in his ears.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
5
5
LEFT
0
0
0
0
10


The service medical records do not reveal any complaints, 
findings, or treatment for a left knee disability, a cervical 
spine disability, hearing loss, or tinnitus.  

Private treatment records dated in December 2002 are 
unrelated to the issues on appeal.  

A private chiropractor submitted a letter dated in December 
2005 indicating that he treated the veteran for a subluxation 
complex resulting from prolonged sitting at work and without 
proper ergonomic support systems.  The chiropractor stated 
that repetitive rotation of the neck in the workplace was an 
aggravating factor in treating the veteran.  

A private physician submitted a letter in February 2006 in 
which he indicated that he had examined the veteran for 
hearing loss and tinnitus and that the veteran suffers from 
mild to moderate symmetric sensorineural hearing loss.  He 
opined that it was possible that the veteran's military 
service with its noise exposure contributed in some fashion 
to his hearing loss.  The physician also included an 
audiological examination report; however, the report did not 
provide an interpretation of the audiometric readings 
contained on the graph.

The veteran was afforded a VA joints examination in June 
2006.  The examiner indicated that the veteran's claims file 
had been reviewed in conjunction with the examination.  The 
veteran reported having painful knees.  It was noted that the 
veteran's history revealed running and jogging during a 
training program in military service in July 1992, but there 
was no history of any specific injury.  The veteran also 
complained of stiffness in his neck most of the time and 
indicated that he had to perform a lot of movement of his 
head and developed pain around the neck while working as a 
traffic controller in the military.  He further indicated 
that he had been under the care of a chiropractor for a long 
time.  

A physical examination of the veteran's knees revealed normal 
alignment without deformity or swelling.  The patellar 
position was normal, and translation was non-symptomatic.  
The ligaments were stable, and apprehension, McMurray's, and 
drawer tests were negative.  The veteran had range of motion 
from zero to 140 degrees without any complaints, and his 
muscle tone was good.  X-rays of the knees were also normal.  
An examination of the cervical spine revealed good muscle 
tone without any spasm or atrophy.  There was no tilting of 
the head or tenderness.  Both upper limbs were negative for 
any neurological deformity, and his grip strength was strong.  
The veteran had extension and flexion to 25 degrees, right 
and left lateral flexion to 20 degrees, and right and left 
lateral rotation to 55 degrees.  X-rays of the cervical spine 
were normal.  The examiner diagnosed the veteran with a 
normal cervical spine and normal knees and opined that that 
the veteran did not have a diagnosable condition of the 
cervical spine or knees.  He noted that there was no evidence 
of any residual or trauma and indicated that all of the 
joints showed normal functional capacity with subjective 
complaints of pain.  The examiner indicated that the 
rationale for the medical opinion was that the veteran's 
complaints were purely subjective with no diagnosable 
orthopedic or traumatic conditions.  He further noted that he 
had reviewed the veteran's private medical records.

The veteran was also afforded a VA audiological examination 
in July 2006.  The examiner indicated that the claims file 
had been reviewed.  The veteran reported a history of noise 
exposure in the military.  In particular, he told the 
examiner that he had worked as an air traffic controller and 
was exposed to the sounds of jet engines, weapons loaders, 
and M16s.  He also reported an occupational history of noise 
exposure as an air traffic controller.  In addition, the 
veteran told the examiner that he had constant bilateral 
tinnitus, which had been present since 1995.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20
LEFT
0
0
10
10
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner concluded that the veteran's hearing was within 
normal limits bilaterally.  

The July 2006 VA examiner reviewed the veteran's service 
treatment records and noted that the veteran denied having 
hearing loss and tinnitus in service in 1995.  She also 
observed that audiological examinations obtained during 
service in 1989 and 1995 revealed normal hearing bilaterally 
and that there was no standard threshold shift apparent when 
both audiological examinations were compared.   The examiner 
also reviewed the private medical records documenting an 
audiological examination in January 2006.  However, she did 
not consider the report to be valid due to inaccurate test 
results.  Therefore, the examiner concluded that the veteran 
still has normal hearing bilaterally and commented that there 
was no medical documentation to support the veteran's claim 
that tinnitus began in service because he had denied the 
presence of tinnitus in 1995.  She said the etiology of the 
veteran's tinnitus was unknown.  


III.  Legal Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.




A.  Left Knee Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left knee 
disorder.  His service medical records are negative for any 
complaints, treatment, or diagnosis of such a disorder.  In 
fact, the June 2006 VA examiner noted that there was no 
history of any specific injury to his knees.  Moreover, the 
medical evidence of record does not show that he sought 
treatment for a left knee disorder immediately following his 
period of service or for many years thereafter. Therefore, 
the Board finds that a left knee disorder did not manifest in 
service or within one thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
left knee disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of a left knee 
disorder is itself evidence which tends to show that the 
disorder did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a left knee 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link a 
current disorder to the his military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which a current left 
knee disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any competent 
evidence of record, medical or otherwise, which links any 
current disorder to a disease or injury in service.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of a current disability.  As noted above, the June 
2006 VA examiner determined that there was no diagnosable 
condition of the veteran's left knee and indicated that the 
veteran's complaints were purely subjective with no 
diagnosable orthopedic or traumatic conditions.  To the 
extent the veteran has pain, the Board notes that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 
Without medical evidence of a current disability, the claim 
must be denied.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left knee disorder.


Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a left knee disorder is not warranted.


B.  Cervical Spine Disability

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a cervical 
spine disorder.  His service medical records are negative for 
any complaints, treatment, or diagnosis of such a disorder.  
Moreover, the Board notes that the veteran did not complain 
of a cervical spine disorder immediately following his 
separation from service or for many years thereafter.  The 
Board finds this gap in time significant, and, as noted 
above, it weighs against the existence of a link between a 
current disorder and his time in service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that a cervical spine disorder did 
not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that a cervical 
spine disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link a current disorder to the his military service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current cervical spine disorder could be related. See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
competent evidence of record, medical or otherwise, which 
links any current disorder to a disease or injury in service.  
While a private chiropractor reported that the veteran was 
treated for a subluxation complex, he noted that the 
condition resulted from prolonged sitting at work and without 
proper ergonomic support systems.  He did not indicate that 
any current cervical spine disability was due to the 
veteran's military service.  Furthermore, the June 2006 VA 
examiner indicated that x-rays of the cervical spine were 
normal, and he opined that the veteran had no diagnosable 
condition in the cervical spine.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a cervical spine disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a cervical spine disorder is not warranted.


C.  Bilateral Hearing Loss

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss.  His service medical records are negative for 
any complaints, treatment, or diagnosis of such a disorder.  
In fact, the veteran specifically denied having any hearing 
loss in August 1995.   Moreover, the Board notes that the 
veteran did not complain of hearing loss immediately 
following his separation from service or for many years 
thereafter.  The Board finds this gap in time significant, 
and, as noted above, it weighs against the existence of a 
link between a current disorder and his time in service. Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that the 
bilateral hearing loss did not manifest in service or 
sensorineural hearing loss within one year thereafter.

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

The Board notes that the veteran in the present case served 
with served as an air traffic control journeyman and, thus, 
may have had noise exposure in service. However, the evidence 
of record does not relate a current diagnosis of bilateral 
hearing loss to his military service.  In fact, the medical 
evidence of record does not indicate that the veteran was 
ever treated for or diagnosed with bilateral hearing loss 
following his period of service.  In this regard, the Board 
notes that the findings of the July 2006 VA examination did 
not show the veteran to have hearing loss by VA standards. 
See 38 C.F.R. § 3.385.  In addition, the examiner 
specifically stated that the veteran had normal hearing 
bilaterally.

While the private medical records dated in January 2006 
include an audiogram that appears to indicate that the 
veteran may have elevated thresholds at 500 to 4000 Hertz, 
the graph is not in a format that is compatible with VA 
guidelines, and therefore cannot be considered.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  Furthermore, the July 
2006 VA examiner did review the January 2006 audiological 
findings and stated that it was not considered valid due to 
inaccurate test results.

The Board does observe that the January 2006 letter from the 
private physician stated that the veteran suffers from mild 
to moderate symmetric sensorineural hearing loss and that it 
was possible that the veteran's service in the armed forces 
with its noise exposure contributed in some fashion to his 
hearing loss.  However, the physician did not provide the 
veteran's auditory thresholds in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz or his speech recognition 
scores.  As such, the letter does not indicate whether the 
veteran has bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385.  

Moreover, in promulgating his opinion, the January 2006 
private physician did not discuss or account for the lack of 
complaints, treatment, or diagnosis of bilateral hearing loss 
during the veteran's military service or for many years 
thereafter.  As such, that examiner's opinion rests on 
incomplete information. The value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).

In addition, the Board notes that the January 2006 private 
physician merely indicated that it was possible that the 
veteran's had hearing loss that could be related to his 
service.  It is well established that medical opinions that 
are speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim. See 
e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen a 
claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of "may 
or may not" is speculative and insufficient to support an 
award of service connection for the cause of death); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2007).  Based on 
the foregoing, the Board must assign limited probative value 
to the January 2006 opinion from the private physician.

The fact remains that the medical evidence of record does not 
show the veteran to have hearing loss as defined by VA 
standards.   As such, the veteran does not have a current 
diagnosis of bilateral hearing loss.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for bilateral 
hearing loss.


D.  Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of such a disorder.  In 
fact, he denied having any ringing in his ears in August 
1995, and he did not seek treatment for tinnitus immediately 
following his separation from service or for many years 
thereafter.  The Board finds this gap in time significant, 
and, as noted above, it weighs against the existence of a 
link between tinnitus and his military service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that tinnitus did not manifest in 
service or for many years thereafter.

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the veteran to 
have currently have tinnitus that is related to his military 
service.  In fact, the July 2006 VA examiner indicated that 
the etiology of the veteran's tinnitus was unknown because 
there was no medical documentation to support the veteran's 
claim that tinnitus began in service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for tinnitus.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a cervical spine 
disorder is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
Jessica J. Wills
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


